Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 1 of 87 PageID #: 3314




                     EXHIBIT 1
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 2 of 87 PageID #: 3315



                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


       SOLAS OLED LTD.,

                                         Plaintiff,       Case No. 2:19-cv-00152-JRG

                 v.

       SAMSUNG DISPLAY CO., LTD., et al.,

                                         Defendants.



             PLAINTIFF SOLAS OLED LIMITED’S DISCLOSURE OF
            ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS

             Pursuant to P.R. 3-1 and P.R. 3-2, patent owner Solas OLED Limited hereby

       provides its disclosure of asserted claims and infringement contentions and its ac-

       companying document production. This disclosure is based on the information

       available to Solas as of the date of this disclosure, before Solas has received any

       discovery on the design or operation of the defendants’ products. Solas reserves the

       right to amend this disclosure to the full extent permitted under the court’s rules

       and orders.

       I.        P.R. 3-1: DISCLOSURE OF ASSERTED CLAIMS AND
                 INFRINGEMENT CONTENTIONS

            A.        P.R. 3-1(a): Asserted Claims

             Solas asserts that defendants Samsung Display Co., Ltd.; Samsung Electronics

       America, Inc.; and Samsung Electronics Co., Ltd. (collectively “Samsung”) infringe

       one or more of the following claims, directly, by inducement, by contributory in-

       fringement:



                                                 1
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 3 of 87 PageID #: 3316



                         U.S. Patent No.               Asserted Claims

                           6,072,450              1, 3–6, 8, 12, 13, 15, 16

                           7,446,338                   1, 5, 6, 9, 10

                           9,256,311         1, 2, 4–8, 10–13, 15, 16, 18–20

            Collectively, these three patents are referred to herein as the Asserted Patents,

       and these claims as the Asserted Claims.

          B.        P.R. 3-1(b): Accused Instrumentalities of Which Solas Is
                    Aware

            In this section, Solas provides lists of accused products that Solas is aware of

       infringing based upon information presently available to it and its investigation to

       date. Solas’s infringement claims are not limited to these listed products and specif-

       ically extend to all products and apparatuses of Samsung similar to the listed prod-

       ucts that include the claimed elements. Unless otherwise stated, Solas’s

       infringement assertion apply to all variations, versions, editions, and applications of

       each of the listed products.

               1.      U.S. Patent No. 6,072,450

            Solas accuses the following Samsung products that it is presently aware of in-

       fringing each of the Asserted Claims of the ’450 patent:

                              Samsung Galaxy S4
                              Samsung Galaxy S5
                              Samsung Galaxy S6
                              Samsung Galaxy S6 Edge
                              Samsung Galaxy S6 Edge+
                              Samsung Galaxy S7
                              Samsung Galaxy S7 Edge
                              Samsung Galaxy S8
                              Samsung Galaxy S8+
                              Samsung Galaxy Note 3
                              Samsung Galaxy Note 3 Neo
                              Samsung Galaxy Note 4


                                                  2
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 4 of 87 PageID #: 3317



                              Samsung Galaxy Note Edge
                              Samsung Galaxy Note 5
                              Samsung Galaxy Note 7
                              Samsung Galaxy Note 8

            In addition, Solas accuses the Organic Light-Emitting Diode (OLED) displays

       made and sold by Samsung and utilized in the following third-party products that

       it is presently aware of infringing each of the Asserted Claims of the ’450 patent:

                              Apple MacBook Pro with OLED Touch Bar
                              Dell Venue 8 7000 series
                              Google Pixel
                              Google Pixel XL
                              Sony PlayStation VR

            The Samsung products—and the Samsung displays contained in the third-

       party products—in the preceding two lists; all variations, editions, and applications

       of the foregoing; and all products and apparatuses of Samsung similar to the fore-

       going that include the claimed elements are the ’450 Accused Instrumentalities.

              2.      U.S. Patent No. 7,446,338

            Solas accuses the following Samsung products that it is presently aware of in-

       fringing each of the Asserted Claims of the ’338 patent:

                              Samsung Galaxy S4
                              Samsung Galaxy S8
                              Samsung Galaxy S8+
                              Samsung Galaxy S9
                              Samsung Galaxy S9+
                              Samsung Galaxy S10
                              Samsung Galaxy S10+
                              Samsung Galaxy S10e
                              Samsung Galaxy S10 5G
                              Samsung Galaxy Note 8
                              Samsung Galaxy Note 9
                              Samsung Galaxy Note 10
                              Samsung Galaxy Note 10+




                                                 3
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 5 of 87 PageID #: 3318



            In addition, Solas accuses the Organic Light-Emitting Diode (OLED) displays

       made and sold by Samsung and utilized in the following third-party products that

       it is presently aware of infringing each of the Asserted Claims of the ’338 patent:

                              Apple iPhone X
                              Apple iPhone XS
                              Apple iPhone XS Max
                              Apple iPhone 11 Pro
                              Apple iPhone 11 Pro Max
                              Google Pixel
                              Google Pixel XL
                              Google Pixel 3 XL
                              Google Pixel 3a
                              Google Pixel 3a XL

            The Samsung products—and the Samsung displays contained in the third-

       party products—in the preceding two lists; all variations, editions, and applications

       of the foregoing; and all products and apparatuses of Samsung similar to the fore-

       going that include the claimed elements are the ’338 Accused Instrumentalities.

              3.      U.S. Patent No. 9,256,311

            Solas accuses the following Samsung products that it is presently aware of in-

       fringing each of the Asserted Claims of the ’311 patent:

                              Samsung Galaxy S6 Edge
                              Samsung Galaxy S6 Edge+
                              Samsung Galaxy S7 Edge
                              Samsung Galaxy S8
                              Samsung Galaxy S8+
                              Samsung Galaxy S9
                              Samsung Galaxy S9+
                              Samsung Galaxy S10
                              Samsung Galaxy S10+
                              Samsung Galaxy S10e
                              Samsung Galaxy S10 5G
                              Samsung Galaxy Note 8
                              Samsung Galaxy Note 9
                              Samsung Galaxy Note 10
                              Samsung Galaxy Note 10+



                                                 4
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 6 of 87 PageID #: 3319



            The Samsung products—and the Samsung displays contained in the third-

       party products—in the preceding two lists; all variations, editions, and applications

       of the foregoing; and all products and apparatuses of Samsung similar to the fore-

       going that include the claimed elements are the ’311 Accused Instrumentalities.

       The ’450 Accused Instrumentalities, ’338 Accused Instrumentalities, and ’311 Ac-

       cused Instrumentalities collectively are the Accused Instrumentalities.

          C.      P.R. 3-1(c): Claim Charts

            Solas’s analysis of Samsung’s products and apparatuses is based upon infor-

       mation that is publicly available and based on Solas’s own investigation prior to any

       discovery in this action.

            While the publicly available information constitutes evidence of the methods

       and apparatuses used by Solas in the Accused Instrumentalities, direct evidence of

       the actual apparatuses and methods are at times not publicly available. Accordingly,

       these infringement contentions are based on the available public information, la-

       boratory analysis and reasonable inferences drawn from that information.

            Solas reserves the right to amend or supplement these disclosures for any of

       the following reasons (along with any other reason that may be permitted under the

       court’s rules and orders):

            (1) Samsung provides evidence of the apparatuses and methods used in the

               Accused Instrumentalities;

            (2) The Asserted Claims may include elements that involve features that are

               implemented by hardware structures and logic and Solas’s current posi-

               tions on infringement are set forth without the benefit of access to Defend-

               ant’s source code, schematics, drawings, or other proprietary specifications


                                                5
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 7 of 87 PageID #: 3320



               or information, which cannot be obtained through publicly available infor-

               mation, for the Accused Instrumentalities. Therefore, it may be necessary

               for Solas to supplement its positions on infringement after a complete pro-

               duction of such proprietary specifications or information by Samsung;

            (3) Solas’s position on infringement of specific claims will depend on the claim

               constructions adopted by the Court. Because said constructions have not

               yet occurred, Solas cannot take a final position on the bases for infringe-

               ment of the Asserted Claims; and

            (4) Solas’s investigation and analysis of Samsung’s Accused Instrumentalities

               are based upon information made publicly available by Samsung and by

               Solas’s own investigations. Solas reserves the right to amend these conten-

               tions based upon discovery of non-public information that Solas anticipates

               receiving from Samsung during discovery.

            Attached as Exhibits A through C, and incorporated herein in their entirety,

       are charts identifying where each element of the Asserted Claims of the ’450, ’338,

       and ’311 patents are found in the Accused Instrumentalities.

            Unless otherwise indicated, the information provided that corresponds to each

       claim element is considered to indicate that each claim element is found within each

       of the different variations, versions, editions, and applications of each respective

       Accused Instrumentalities.

          D.      P.R. 3-1(d): Literal Infringement and Doctrine of Equivalents

            With respect to the patents at issue, Solas contends that each element of each

       Asserted Claim is literally present. In the alternative, Solas contends that certain

       elements are present under the doctrine of equivalents, as set forth in its P.R. 3-1(c)


                                                 6
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 8 of 87 PageID #: 3321



       claim charts. To the extent that Samsung identifies elements of the Asserted Claims

       that it contends are not literally present in the Accused Instrumentalities, Solas con-

       tends that such elements are present under the doctrine of equivalents.

             E.     P.R. 3-1(e): Priority Dates

                            U.S. Patent No.                Priority Date

                               6,072,450               November 28, 1996

                               7,446,338               September 29, 2004

                               9,256,311                October 28, 2011

             F.     P.R. 3-1(f): Identification of Instrumentalities Practicing the
                    Claimed Invention

              Solas does not presently assert that its own apparatuses, products, devices, pro-

       cesses, methods, acts, or other instrumentalities practice the claimed inventions. So-

       las reserves the right to supplement this response should further investigation,

       discovery, or the court’s claim construction rulings make such supplementation ap-

       propriate.

       II.        P.R. 3-2: DOCUMENT PRODUCTION ACCOMPANYING
                  DISCLOSURE

             A.     P.R. 3-2(a) Documents

              Solas is presently unaware of any documents that evidence any discussion with,

       disclosure to, or other manner of providing to a third party, or sale of or offer to

       sell, any of the inventions claimed in the patents in suit prior to their respective

       application dates.

              A diligent search continues for documents, and Solas reserves the right to sup-

       plement this response.




                                                   7
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 9 of 87 PageID #: 3322



           B.      P.R. 3-2(b) Documents

            Solas is presently unaware of any documents that evidence the conception,

       reduction to practice, design, or development of the claimed inventions, which were

       created on or before the application dates of the patents in suit or priority date

       identified pursuant to P.R. 3-1(e).

            A diligent search continues for documents, and Solas reserves the right to sup-

       plement this response.

           C.      P.R. 3-2(c) Documents

            The file histories for the ’338 and ’311 patents may be found in Solas’s pro-

       duction at SOLAS_SAMSUNG_0000001–SOLAS_SAMSUNG_0000970. Solas

       has ordered a copy of the file history for the ’450 patent and is awaiting its delivery.

       Solas will supplement its document production when the ’450 file history arrives.



       Dated: October 7, 2019                           /s/ Reza Mirzaie
                                                       Marc Fenster
                                                       CA State Bar No. 181067
                                                       Reza Mirzaie
                                                       CA State Bar No. 246953
                                                       Neil A. Rubin
                                                       CA State Bar No. 250761
                                                       Kent N. Shum
                                                       CA State Bar No. 259189
                                                       RUSS AUGUST & KABAT
                                                       12424 Wilshire Boulevard, 12th Floor
                                                       Los Angeles, CA 90025
                                                       Telephone: 310-826-7474
                                                       Email: mfenster@raklaw.com
                                                       Email: rmirzaie@raklaw.com
                                                       Email: nrubin@raklaw.com
                                                       Email: kshum@raklaw.com




                                                  8
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 10 of 87 PageID #: 3323



                                            Sean A. Luner
                                            CA State Bar No. 165443
                                            Gregory S. Dovel
                                            CA State Bar No. 135387
                                            Jonas B. Jacobson
                                            CA State Bar No. 269912
                                            DOVEL & LUNER, LLP
                                            201 Santa Monica Blvd., Suite 600
                                            Santa Monica, CA 90401
                                            Telephone: 310-656-7066
                                            Email: sean@dovel.com
                                            Email: greg@dovel.com
                                            Email: jonas@dovel.com

                                            T. John Ward, Jr.
                                            TX State Bar No. 00794818
                                            Claire Abernathy Henry
                                            TX State Bar No. 24053063
                                            Andrea L. Fair
                                            TX State Bar No. 24078488
                                            WARD, SMITH & HILL, PLLC
                                            PO Box 1231
                                            Longview, Texas 75606
                                            Telephone: 903-757-6400
                                            Email: jw@wsfirm.com
                                            Email: claire@wsfirm.com
                                            Email: andrea@wsfirm.com

                                            ATTORNEYS
                                            FOR PLAINTIFF,
                                            SOLAS OLED LTD.




                                        9
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 11 of 87 PageID #: 3324



                                 CERTIFICATE OF SERVICE

               I certify that “Plaintiff Solas OLED Limited’s Disclosure of Asserted Claims

        and Infringement Contentions” and the exhibits thereto were served on October 7,

        2019 by email sent to:

                      Melissa R. Smith
                      GILLAM SMITH LLP
                      303 South Washington Avenue
                      Marshall, Texas 75670
                      Telephone: 903.934.8450
                      Email: melissa@gillamsmithlaw.com

                      Robert T. Haslam
                      COVINGTON & BURLING, LLP
                      3000 El Camino Real
                      5 Palo Alto Square, 10th Floor
                      Palo Alto, CA 94306
                      Email: rhaslam@cov.com

                      Attorney for Defendants Samsung Display Co., Ltd.; Samsung
                      Electronics America, Inc.; and Samsung Electronics Co., Ltd.



                                                      /s/ Reza Mirzaie




                                               10
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 12 of 87 PageID #: 3325




                    EXHIBIT A
                  Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 13 of 87 PageID #: 3326
                                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG

                               EXHIBIT A: P.R. 3-1(C) CHART FOR U.S. PATENT NO. 6,072,450

Plaintiff Solas OLED Ltd. (Solas) provides this chart based upon information that is presently available to it. Solas has not had access to Samsung’s confi-
dential design documents or to other materials that may become available during discovery. Solas reserves the right to change or provide more detail to the
infringement theories set forth below, based upon information that it learns during this case, subject to the Court’s rules and orders.

Definitions:

The term ’450 Accused Instrumentalities is defined in Section I.B.1 of Plaintiff Solas OLED Limited’s Disclosure of Asserted Claims
and Infringement Contentions.

               Claim Element                                                         ’450 Accused Instrumentalities

1. A display apparatus comprising:             To the extent the preamble is deemed limiting, the ’450 Accused Instrumentalities comprise
                                               a display apparatus. For example, the Samsung Galaxy S8 contains an OLED display panel:




                                                                             1
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 14 of 87 PageID #: 3327
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                 ’450 Accused Instrumentalities

[1a] a substrate;                         The ’450 Accused Instrumentalities comprise a substrate. For example, the Samsung Galaxy
                                          S8 contains a polyimide substrate:



                                                              substrate




                                                                     2
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 15 of 87 PageID #: 3328
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’450 Accused Instrumentalities

[1b] active elements formed over said    The ’450 Accused Instrumentalities comprise active elements formed over said substrate and
substrate and driven by an externally    driven by an externally supplied signal. For example, the Samsung Galaxy S8 contains active
supplied signal;                         elements formed over the substrate:




                                                                                                           active element
                                                                                                                (M1)




                                                                                                                 substrate




                                                                   3
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 16 of 87 PageID #: 3329
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’450 Accused Instrumentalities

                             These active elements are driven by an externally supplied signal, labeled “Data” below:




                                                       4
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 17 of 87 PageID #: 3330
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                     ’450 Accused Instrumentalities

[1c] an insulation film formed over         The ’450 Accused Instrumentalities comprise an insulation film formed over said substrate
said substrate so as to cover said active   so as to cover said active elements, said insulation having at least one contact hole. For ex-
elements, said insulation having at         ample, in the Samsung Galaxy S8, an insulation film is formed over the substrate, covers the
least one contact hole;                     active elements, and has contact holes:




                                                                               contact hole
                                                         insulation film




                                                                                                                active element




                                                                substrate




                                                                           5
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 18 of 87 PageID #: 3331
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                    ’450 Accused Instrumentalities

[1d] at least one first electrode formed   The ’450 Accused Instrumentalities comprise at least one first electrode formed on said insu-
on said insulation film so as to cover     lation film so as to cover said active elements, and connected to said active elements through
said active elements, and connected        said at least one contact hole, said at least one first electrode being made of a material which
to said active elements through said at    shields visible light. For example, in the Samsung Galaxy S8, an electrode is formed on the
least one contact hole, said at least      insulation film, covers active elements, and is connected to active elements through contact
one first electrode being made of a        holes:
material which shields visible light;




                                                                                                                          first elec-
                                                                                                                        trode (anode)
                                                        insulation film




                                                                                                           active element
                                                                                                                (M1)




                                           This electrode is formed of silver, which shields visible light.




                                                                          6
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 19 of 87 PageID #: 3332
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                  ’450 Accused Instrumentalities

[1e] an organic electroluminescent         The ’450 Accused Instrumentalities comprise an organic electroluminescent layer having an
layer having an organic electrolumi-       organic electroluminescent material formed on said at least one first electrode so as to cover
nescent material formed on said at         said active elements and including at least one layer which emits light in accordance with a
least one first electrode so as to cover   voltage applied to said at least one layer. For example, in the Samsung Galaxy S8, a layer of
said active elements and including at      organic electroluminescent material is formed on the electrode, and covers active elements:
least one layer which emits light in ac-
cordance with a voltage applied to
said at least one layer; and




                                                                     7
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 20 of 87 PageID #: 3333
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                    ’450 Accused Instrumentalities

                             This organic electroluminescent layer emits in accordance with a voltage applied to the layer
                             using the OLED cathode and anode:




                                                                             organic electrolumines-
                                                                                   cent layer




                                                   first elec-
                                                 trode (anode)




                                                        8
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 21 of 87 PageID #: 3334
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’450 Accused Instrumentalities

[1f] at least one second electrode       The ’450 Accused Instrumentalities comprise at least one second electrode formed on said
formed on said organic electrolumi-      organic electroluminescent layer which covers said active elements. For example, in the Sam-
nescent layer which covers said active   sung Galaxy S8, a second electrode is formed on the organic electroluminescent layer:
elements.




                                                                                                             second electrode
                                                                                                                (cathode)




                                                                       organic electroluminescent
                                                                                  layer




                                                                   9
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 22 of 87 PageID #: 3335
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                     ’450 Accused Instrumentalities

3. The display apparatus according to      The ’450 Accused Instrumentalities comprise a display apparatus according to claim 1,
claim 1, wherein said at least one first   wherein said at least one first electrode has a rough surface which is in contact with said
electrode has a rough surface which is     organic electroluminescent layer. For example, in the Samsung Galaxy S8, the first electrode
in contact with said organic electrolu-    has a rough surface which is in contact with said organic electroluminescent layer:
minescent layer.




                                                                                           organic electrolumines-
                                                                                                 cent layer




                                                                 first elec-
                                                               trode (anode)




                                                                     10
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 23 of 87 PageID #: 3336
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                         ’450 Accused Instrumentalities

4. The display apparatus according to       The ’450 Accused Instrumentalities comprise a display apparatus according to claim 1,
claim 1, wherein said active elements       wherein said active elements are a selection transistor which is turned on in response to an
are a selection transistor which is         externally supplied address signal corresponding to image data supplied externally through
turned on in response to an externally      said selection transistor while said selection transistor is on, for controlling a voltage to be
supplied address signal and a drive         applied to said organic electroluminescent layer, said selection transistor and said drive tran-
transistor, which is driven by a signal     sistor forming a pair. For example, in the Samsung Galaxy S8, the active elements include a
corresponding to image data supplied        selection transistor (see, for example, labels 7 and 9 below) and a drive transistor (see, for
externally through said selection tran-     example, label 1 below):
sistor while said selection transistor is
on, for controlling a voltage to be ap-
plied to said organic electrolumines-                                                               Vinit
                                                                        Scan
cent layer, said selection transistor
and said drive transistor forming a                                        Vinit
                                                                                                    Anode Vdd
pair.
                                                                           En



                                                                       Scan

                                                                                                    Vinit       Data
                                                                       Scan-1

                                                                        Vinit




                                            The selection transistor shown above is turned on in response to an externally supplied ad-
                                            dress signal (see, for example, label “Scan” above). The drive transistor is driven by a signal
                                            corresponding to image data supplied externally (see, for example, label “Data” above). As
                                            shown above, the selection transistor and drive transistor form a pair.




                                                                      11
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 24 of 87 PageID #: 3337
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                        ’450 Accused Instrumentalities

                                           To the extent that Samsung contends elements labeled 7 and/or 9 in the image above do
                                           not literally satisfy the “selection transistor” element, that element is present under the doc-
                                           trine of equivalents. To the extent that Samsung contends the element “said active elements
                                           are . . .” is not literally present in the accused products, that element is present under the
                                           doctrine of equivalents.

5. The display apparatus according to      In the ’450 Accused Instrumentalities, the at least one first electrode is connected to said drive
claim 4, wherein said at least one first   transistor through said at least one contact hole. For example, in the Samsung Galaxy S8,
electrode is connected to said drive       the first electrode is connected to the drive transistor (see, for example, label 1 below) through
transistor through said at least one       a contact hole (see, for example, label “anode” below):
contact hole.

                                                                                                   Vinit
                                                                        Scan
                                                                          Vinit
                                                                                                   Anode Vdd
                                                                          En



                                                                      Scan

                                                                                                   Vinit       Data
                                                                       Scan-1
                                                                        Vinit




                                                                     12
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 25 of 87 PageID #: 3338
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                      ’450 Accused Instrumentalities

6. The display apparatus according to     In the ’450 Accused Instrumentalities, the display apparatus further comprises a capacitor
claim 4, wherein: said display appa-      for retaining the signal corresponding to the image data externally supplied through said
ratus further comprises a capacitor for   selection transistor while said selection transistor is on; and while said selection transistor is
retaining the signal corresponding to     off, said drive transistor is driven by the signal retained in said capacitor. For example, in the
the image data externally supplied        Samsung Galaxy S8, the display apparatus contains a capacitor (label, for example, below)
through said selection transistor while   retaining the signal corresponding to the image data while the selection transistor is on, and
said selection transistor is on; and      while the selection transistor is off, the drive transistor is driven by the signal retained in the
while said selection transistor is off,   capacitor:
said drive transistor is driven by the
signal retained in said capacitor.




                                                                               contact hole
                                                        insulation film




                                                                                                                active element




                                                               substrate




                                                                          13
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 26 of 87 PageID #: 3339
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’450 Accused Instrumentalities

8. The display apparatus according to    The ’450 Accused Instrumentalities comprise a display apparatus according to claim 1,
claim 1, wherein a constant voltage is   wherein a constant voltage is applied to said second electrode. For example, in the Samsung
applied to said second electrode.        Galaxy S8, a constant voltage is applied to said second electrode:




                                                                                                             second electrode
                                                                                                                (cathode)




                                                                       organic electroluminescent
                                                                                  layer




                                                                  14
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 27 of 87 PageID #: 3340
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’450 Accused Instrumentalities

12. The display apparatus according         In the ’450 Accused Instrumentalities, the display apparatus further comprises at least one
to claim 1, wherein: said display ap-       filter formed above said at least one second electrode; and light lays in a first wavelength
paratus further comprises at least one      range pass through said at least one filter selectively when incident light rays in a second
filter formed above said at least one       wavelength range including said first wavelength range enter said at least one filter. On in-
second electrode; and light rays in a       formation and belief, one or more of the ’450 Accused Instrumentalities contain a red, green,
first wavelength range pass through         and blue color filter positioned above the cathode for each respective sub-pixel, selectively
said at least one filter selectively when   permitting light rays in red, green, and blue wavelength ranges respectively pass through each
incident light rays in a second wave-       filter.
length range including said first wave-
length range enter said at least one fil-
ter.

13. The display apparatus according         In the ’450 Accused Instrumentalities, the filters include a red filter which makes light in a
to claim 12, wherein said at least one      red wavelength range pass through, a green filter which makes light in a green wavelength
filter has a red filter which makes light   range pass through, and a blue filter which makes light in a blue wavelength range pass
in a red wavelength range pass              through. On information and belief, one or more of the ’450 Accused Instrumentalities con-
through, a green filter which makes         tain a red, green, and blue color filter positioned above the cathode for each respective sub-
light in a green wavelength range pass      pixel, selectively permitting light rays in red, green, and blue wavelength ranges respectively
through, and a blue filter which            pass through each filter.
makes light in a blue wavelength
range pass through.




                                                                     15
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 28 of 87 PageID #: 3341
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                 ’450 Accused Instrumentalities

15. A display apparatus comprising:     To the extent the preamble is deemed limiting, the ’450 Accused Instrumentalities comprise
                                        a display apparatus. For example, the Samsung Galaxy S8 contains an OLED display panel:




                                                                 16
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 29 of 87 PageID #: 3342
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’450 Accused Instrumentalities

[15a] a substrate;                       The ’450 Accused Instrumentalities comprise a substrate. For example, the Samsung Galaxy
                                         S8 contains a polyimide substrate:



                                                             substrate




                                                                   17
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 30 of 87 PageID #: 3343
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’450 Accused Instrumentalities

[15b] selection transistors formed       The ’450 Accused Instrumentalities comprise selection transistors formed over said substrate
over said substrate and arranged in a    and arranged in a matrix pattern. For example, the Samsung Galaxy S8 contains active ele-
matrix pattern;                          ments formed over the substrate:




                                                                                                           active element
                                                                                                                (M1)




                                                                                                                 substrate




                                                                  18
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 31 of 87 PageID #: 3344
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                       ’450 Accused Instrumentalities


                             The active elements include selection transistors (see, for example, labels 7 and 9 below):


                                                                                     Vinit
                                                          Scan
                                                            Vinit
                                                                                     Anode Vdd
                                                            En



                                                        Scan

                                                                                     Vinit       Data
                                                         Scan-1

                                                          Vinit




                             As shown above the selection transistors corresponding to the various pixels are arranged in
                             a matrix pattern.

                             To the extent that Samsung contends elements labeled 7 and/or 9 in the image above do not
                             literally satisfy the “selection transistors . . . arranged in a matrix pattern” element, that ele-
                             ment is present under the doctrine of equivalents.




                                                       19
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 32 of 87 PageID #: 3345
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                         ’450 Accused Instrumentalities

[15c] drive transistors formed over         The ’450 Accused Instrumentalities comprise drive transistors formed over said substrate and
said substrate and arranged in a ma-        arranged in a matrix pattern, each of said drive transistors being connected to one of said
trix pattern, each of said drive transis-   selection transistors. For example, in the Samsung Galaxy S8, the active elements include
tors being connected to one of said se-     drive transistors (see, for example, label 1 below):
lection transistors;

                                                                                                    Vinit
                                                                        Scan
                                                                           Vinit
                                                                                                    Anode Vdd
                                                                           En



                                                                       Scan

                                                                                                    Vinit       Data
                                                                       Scan-1
                                                                         Vinit




                                            As shown above the drive transistors corresponding to the various pixels are arranged in a
                                            matrix pattern. Each drive transistor (see label 1) is connected to a selection transistor (see
                                            labels 7 and/or 9).




                                                                      20
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 33 of 87 PageID #: 3346
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                       ’450 Accused Instrumentalities

[15d] address lines connected to said    The ’450 Accused Instrumentalities comprise address lines connected to said selection tran-
selection transistors and through        sistors and through which a signal for turning on said selection transistors is supplied. For
which a signal for turning on said se-   example, in the Samsung Galaxy S8, address lines (see, for example, the “Scan” line below)
lection transistors is supplied;         are connected to the selection transistors and carry a signal for turning on the selection tran-
                                         sistors:


                                                                                                 Vinit
                                                                     Scan
                                                                        Vinit
                                                                                                 Anode Vdd

                                                                        En



                                                                    Scan

                                                                                                 Vinit       Data
                                                                    Scan-1
                                                                     Vinit




                                                                   21
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 34 of 87 PageID #: 3347
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’450 Accused Instrumentalities

[15e] data lines connected to said se-     The ’450 Accused Instrumentalities comprise data lines connected to said selection transis-
lection transistors, a signal which cor-   tors, a signal which corresponds to image data being supplied to said drive transistors through
responds to image data being sup-          said data lines and said selection transistors while said selection transistors are on. For exam-
plied to said drive transistors through    ple, the Samsung Galaxy S8 contains data lines such as that labeled “Data” below:
said data lines and said selection tran-
sistors while said selection transistors
are on;




                                                                     22
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 35 of 87 PageID #: 3348
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                      ’450 Accused Instrumentalities

                             A signal which corresponds to image data is supplied to the drive transistors (see label 1)
                             through the data lines and the selection transistors (see labels 7 and 9) while said selection
                             transistors are on:


                                                                                    Vinit
                                                         Scan
                                                           Vinit
                                                                                    Anode Vdd
                                                           En



                                                       Scan

                                                                                    Vinit       Data
                                                        Scan-1

                                                         Vinit




                                                      23
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 36 of 87 PageID #: 3349
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                      ’450 Accused Instrumentalities

[15f] an insulation film formed over       The ’450 Accused Instrumentalities comprise an insulation film formed over said substrate
said substrate so as to cover said drive   so as to cover said drive transistors, said address lines and said data lines, said insulation film
transistors, said address lines and said   having contact holes formed in correspondence with said drive transistors. For example, in
data lines, said insulation film having    the Samsung Galaxy S8, an insulation film is formed over the substrate, covers the drive
contact holes formed in correspond-        transistors, address lines, and data lines, and has contact holes in correspondence with the
ence with said drive transistors;          drive transistors (see label M1):




                                                                                contact hole
                                                         insulation film




                                                                                                                 active element




                                                                substrate




                                                                           24
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 37 of 87 PageID #: 3350
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                     ’450 Accused Instrumentalities

[15g] first electrodes made of a mate-     The ’450 Accused Instrumentalities comprise first electrodes made of a material which shields
rial which shields visible light, and      visible light, and formed on said insulation film so as to cover said selection transistors and
formed on said insulation film so as to    said drive transistors, said first electrodes being arranged in a matrix pattern in areas sur-
cover said selection transistors and       rounded by said address lines and said data lines, and being connected to said drive transistors
said drive transistors, said first elec-   through said contact holes. For example, in the Samsung Galaxy S8, an electrode is formed
trodes being arranged in a matrix pat-     on the insulation film, covers selection transistors and drive transistors, and is connected to
tern in areas surrounded by said ad-       active elements through contact holes:
dress lines and said data lines, and be-
ing connected to said drive transistors
through said contact holes;



                                                                                                                           first elec-
                                                                                                                         trode (anode)
                                                        insulation film




                                                                                                            active element
                                                                                                                 (M1)




                                           This electrode is formed of silver, which shields visible light.




                                                                          25
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 38 of 87 PageID #: 3351
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’450 Accused Instrumentalities

                             The first electrodes are arranged in a matrix pattern in areas surrounded by the address lines
                             and the data lines:




                                                      26
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 39 of 87 PageID #: 3352
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’450 Accused Instrumentalities

[15h] an organic electroluminescent        The ’450 Accused Instrumentalities comprise an organic electroluminescent layer formed on
layer formed on said first electrodes      said first electrodes which covers said selection transistors and said drive transistors and in-
which covers said selection transistors    cluding at least one layer which emits light in accordance with an applied voltage. For exam-
and said drive transistors and includ-     ple, in the Samsung Galaxy S8, a layer of organic electroluminescent material is formed on
ing at least one layer which emits light   the electrode, and covers selection transistors and drive transistors:
in accordance with an applied volt-
age;




                                                                     27
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 40 of 87 PageID #: 3353
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                    ’450 Accused Instrumentalities

                             This organic electroluminescent layer emits in accordance with a voltage applied to the layer
                             using the OLED cathode and anode:




                                                                             organic electrolumines-
                                                                                   cent layer




                                                   first elec-
                                                 trode (anode)




                                                       28
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 41 of 87 PageID #: 3354
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                    ’450 Accused Instrumentalities

[15i] a second electrode formed on        The ’450 Accused Instrumentalities comprise a second electrode formed on said organic elec-
said organic electroluminescent layer     troluminescent layer which covers said selection transistors and said drive transistors. For
which covers said selection transistors   example, in the Samsung Galaxy S8, a second electrode is formed on the organic electrolu-
and said drive transistors;               minescent layer covers selection transistors and drive transistors:




                                                                                                              second electrode
                                                                                                                 (cathode)




                                                                        organic electroluminescent
                                                                                   layer




                                                                   29
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 42 of 87 PageID #: 3355
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                        ’450 Accused Instrumentalities

[15j] a first driver circuit for selec-   The ’450 Accused Instrumentalities comprise a first driver circuit for selectively supplying
tively supplying said address signal to   said address signal to said address lines in sequence. For example, in the Samsung Galaxy
said address lines in sequence; and       S8, the selection transistors are turned on in response to externally supplied address signals,
                                          such as lines “Scan-1” and “Scan” shown below:


                                                                                                  Vinit
                                                                      Scan
                                                                         Vinit
                                                                                                  Anode Vdd
                                                                         En



                                                                     Scan

                                                                                                  Vinit       Data
                                                                     Scan-1
                                                                      Vinit




                                          A driver circuit selectively supplies an address signal to these address lines in sequence, e.g.,
                                          “Scan-1” followed by “Scan.”




                                                                    30
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 43 of 87 PageID #: 3356
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’450 Accused Instrumentalities

[15k] a second driver circuit for sup-   The ’450 Accused Instrumentalities comprise a second driver circuit for supplying said image
plying said image data to said data      data to said data lines. For example, the Samsung Galaxy S8 contains data lines such as that
lines.                                   labeled “Data” below:




                                         A driver circuit drives the data lines with electrical signals containing the image data.




                                                                   31
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 44 of 87 PageID #: 3357
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’450 Accused Instrumentalities

16. The display apparatus according      The ’450 Accused Instrumentalities comprise a display apparatus according to claim 15,
to claim 15, wherein a constant volt-    wherein a constant voltage is applied to said second electrode. For example, in the Samsung
age is applied to said second elec-      Galaxy S8 a constant voltage is applied to said second electrode:
trode.



                                                                                                             second electrode
                                                                                                                (cathode)




                                                                       organic electroluminescent
                                                                                  layer




                                                                  32
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 45 of 87 PageID #: 3358




                    EXHIBIT B
                  Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 46 of 87 PageID #: 3359
                                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG

                               EXHIBIT B: P.R. 3-1(C) CHART FOR U.S. PATENT NO. 7,446,338

Plaintiff Solas OLED Ltd. (Solas) provides this chart based upon information that is presently available to it. Solas has not had access to Samsung’s confi-
dential design documents or to other materials that may become available during discovery. Solas reserves the right to change or provide more detail to the
infringement theories set forth below, based upon information that it learns during this case, subject to the Court’s rules and orders.

Definitions:

The term ’338 Accused Instrumentalities is defined in Section I.B.2 of Plaintiff Solas OLED Limited’s Disclosure of Asserted Claims
and Infringement Contentions.

               Claim Element                                                         ’338 Accused Instrumentalities

1. A display panel comprising:                 To the extent the preamble is deemed limiting, the ’338 Accused Instrumentalities comprise
                                               a display panel. For example, the Samsung Galaxy S8 contains an OLED display panel:




                                                                             1
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 47 of 87 PageID #: 3360
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                        ’338 Accused Instrumentalities

[1a] a transistor array substrate which   The ’338 Accused Instrumentalities comprise a transistor array substrate which includes a
includes a plurality of pixels and com-   plurality of pixels and comprises a plurality of transistors for each pixel, each of the transistors
prises a plurality of transistors for     including a gate, a gate insulating film, a source, and a drain. For example, the Samsung
each pixel, each of the transistors in-   Galaxy S8 contains a transistor array substrate:
cluding a gate, a gate insulating film,
a source, and a drain;




                                                          transistor M1
                                                         (cross-section
                                                              view)




                                                                              transistor array substrate




                                                                          2
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 48 of 87 PageID #: 3361
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                   ’338 Accused Instrumentalities

                             The transistor array substrate includes a plurality of pixels and comprises a plurality of tran-
                             sistors for each pixel, each of the transistors including a gate, a gate insulating film, a source,
                             and a drain:




                                                                                 transistor
                                                                 drain




                                                                         2   3    4
                                                                                  source




                                                        3
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 49 of 87 PageID #: 3362
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’338 Accused Instrumentalities

[1b] a plurality of interconnections     The ’338 Accused Instrumentalities comprise a plurality of interconnections which are
which are formed to project from a       formed to project from a surface of the transistor array substrate, and which are arrayed in
surface of the transistor array sub-     parallel to each other. For example, the Samsung Galaxy S8 contains a plurality of intercon-
strate, and which are arrayed in par-    nections which are formed to project from a surface of the transistor array substrate:
allel to each other;




                                                                                                      interconnection




                                                                   4
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 50 of 87 PageID #: 3363
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’338 Accused Instrumentalities

                             These interconnections are arrayed in parallel to each other:




                             To the extent that Samsung contends that the limitation “arrayed in parallel to each other”
                             is not literally present, this limitation is present under the doctrine of equivalents.




                                                       5
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 51 of 87 PageID #: 3364
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’338 Accused Instrumentalities

[1c] a plurality of pixel electrodes for   The ’338 Accused Instrumentalities comprise a plurality of pixel electrodes for the plurality
the plurality of pixels, respectively,     of pixels, respectively, the pixel electrodes being arrayed along the interconnections between
the pixel electrodes being arrayed         the interconnections on the surface of the transistor array substrate. For example, the Sam-
along the interconnections between         sung Galaxy S8 contains a plurality of pixel electrodes (in dashed yellow outlines below) for
the interconnections on the surface of     the plurality of pixels, respectively, the pixel electrodes being arrayed along the interconnec-
the transistor array substrate;            tions between the interconnections on the surface of the transistor array substrate:




                                                                     6
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 52 of 87 PageID #: 3365
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’338 Accused Instrumentalities

[1d] a plurality of light-emitting layers   The ’338 Accused Instrumentalities comprise a plurality of light-emitting layers formed on
formed on the pixel electrodes, re-         the pixel electrodes, respectively. For example, the Samsung Galaxy S8 contains a plurality
spectively; and                             of light-emitting layers (highlighted in green below) formed on the pixel electrodes (“OLED
                                            anode” below), respectively:




                                                                      7
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 53 of 87 PageID #: 3366
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’338 Accused Instrumentalities

[1e] a counter electrode which is        The ’338 Accused Instrumentalities comprise a counter electrode which is stacked on the
stacked on the light-emitting layers,    light-emitting layers. For example, the Samsung Galaxy S8 contains a counter electrode
                                         (“OLED cathode” below) which is stacked on the light-emitting layers:




                                                                   8
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 54 of 87 PageID #: 3367
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’338 Accused Instrumentalities

[1f] wherein said plurality of transis-   In the ’338 Accused Instrumentalities, the plurality of transistors for each pixel include a
tors for each pixel include a driving     driving transistor, one of the source and the drain of which is connected to the pixel electrode,
transistor, one of the source and the     a switch transistor which makes a write current flow between the drain and the source of the
drain of which is connected to the        driving transistor, and a holding transistor which holds a voltage between the gate and source
pixel electrode, a switch transistor      of the driving transistor in a light emission period. For example, in the Samsung Galaxy S8,
which makes a write current flow be-      the plurality of transistors for each pixel includes a driving transistor, the drain of which is
tween the drain and the source of the     connected to the pixel electrode:
driving transistor, and a holding tran-
sistor which holds a voltage between
the gate and source of the driving
transistor in a light emission period.                                                       pixel electrode
                                                                                                contact
                                                                         connected




                                                                                             1

                                                                                     drain
                                                                                                  driving transistor




                                                                     9
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 55 of 87 PageID #: 3368
         Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


                      The plurality of transistors includes a switch transistor which makes a write current flow be-
                      tween the drain and the source of the driving transistor:




                                                    driving transistor




                                                                         8



                                                                             switch transistor




                                               10
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 56 of 87 PageID #: 3369
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’338 Accused Instrumentalities

                             The plurality of transistors includes a holding transistor which holds a voltage between the
                             gate and source of the driving transistor in a light emission period:




                                                              driving transistor




                                                                            7
                                                                                9




                                                                                    holding transistor




                                                      11
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 57 of 87 PageID #: 3370
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’338 Accused Instrumentalities

5. A panel according to claim 1,          The ’338 Accused Instrumentalities comprise a plurality of pixels that includes a red pixel, a
wherein said plurality of pixels in-      green pixel, and a blue pixel. For example, the Samsung Galaxy S8 contains red, green, and
clude a red pixel, a green pixel, and a   blue pixels, labelled by boxes with corresponding colors in the image below:
blue pixel.




                                                                   12
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 58 of 87 PageID #: 3371
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’338 Accused Instrumentalities

6. A panel according to claim 5,            In the ’338 Accused Instrumentalities, plurality of pixels comprises a plurality of sets each
wherein said plurality of pixels com-       including the red pixel, the green pixel, and the blue pixel arrayed in an arbitrary order. For
prises a plurality of sets each including   example, the Samsung Galaxy S8 contains red, green, and blue pixels, labelled by boxes with
the red pixel, the green pixel, and the     corresponding colors in the image below:
blue pixel arrayed in an arbitrary or-
der.




                                            The pixels within the yellow dashed line are an example of one of the plurality of sets of
                                            pixels, and the order of pixels in each set is arbitrary.



                                                                     13
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 59 of 87 PageID #: 3372
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                  ’338 Accused Instrumentalities

9. A panel according to claim 1,           On information and belief, at least one of the interconnections in each of the ’338 Accused
wherein at least one of the intercon-      Instrumentalities has a resistivity of 2.1 to 9.6 μΩcm.
nections has a resistivity of 2.1 to 9.6
μΩcm.

10. A panel according to claim 1,          In the ’338 Accused Instrumentalities, said plurality of interconnections are formed from a
wherein said plurality of interconnec-     conductive layer that is different from a layer forming the source and the drain of each of the
tions are formed from a conductive         transistors and a layer forming the gate of the transistors. For example, the Samsung Galaxy
layer that is different from a layer       S8 contains interconnections formed from a conductive layer:
forming the source and the drain of
each of the transistors and a layer
forming the gate of the transistors.




                                                                    14
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 60 of 87 PageID #: 3373
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’338 Accused Instrumentalities

                             The source and drain of each of the transistors is formed in a different layer:




                                                                                transistor
                                                                drain




                                                                        2   3    4
                                                                                 source




                                                      15
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 61 of 87 PageID #: 3374
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                  ’338 Accused Instrumentalities

                             The gates of the transistors are also formed in a different layer:



                                                                                      Poly level
                                            Mo2 level


                                                                        transistor




                                                                    gate
                                                                2   3    4




                                                       16
Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 62 of 87 PageID #: 3375




                    EXHIBIT C
                  Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 63 of 87 PageID #: 3376
                                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG

                               EXHIBIT C: P.R. 3-1(C) CHART FOR U.S. PATENT NO. 9,256,311

Plaintiff Solas OLED Ltd. (Solas) provides this chart based upon information that is presently available to it. Solas has not had access to Samsung’s confi-
dential design documents or to other materials that may become available during discovery. Solas reserves the right to change or provide more detail to the
infringement theories set forth below, based upon information that it learns during this case, subject to the Court’s rules and orders.

Definitions:

The term ’311 Accused Instrumentalities is defined in Section I.B.3 of Plaintiff Solas OLED Limited’s Disclosure of Asserted Claims
and Infringement Contentions.

               Claim Element                                                              ’311 Accused Instrumentalities

1. An apparatus comprising:                    To the extent the preamble is deemed limiting, the ’311 Accused Instrumentalities are or
                                               contain an apparatus comprising the elements of claim 1, for example as set forth below.

[1a] a substantially flexible substrate;       The ’311 Accused Instrumentalities comprise a substantially flexible substrate. For example,
and                                            the Samsung Galaxy S9 contains a flexible Organic Light Emitting Diode (OLED) panel that
                                               includes a substantially flexible substrate:




                                                                                   Top Glass



                                                                                    OCA
                                                                                  Polarizer




                                                                                 Touch Sensor


                                                                                 OLED Layers
                                                                                                                               flexible substrate




                                                                             1
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 64 of 87 PageID #: 3377
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

[1b] a touch sensor disposed on the      The ’311 Accused Instrumentalities comprise a touch sensor disposed on the substantially
substantially flexible substrate, the    flexible substrate, the touch sensor comprising drive or sense electrodes made of flexible con-
touch sensor comprising drive or         ductive material configured to bend with the substantially flexible substrate. For example,
sense electrodes made of flexible con-   the Samsung Galaxy S9 contains a touch sensor layered on top of the flexible OLED panel.
ductive material configured to bend      The touch sensor includes drive or sense electrodes (the mesh grid illustrated below) made
with the substantially flexible sub-     from flexible, conductive metal, configured to bend with the flexible OLED panel:
strate,




                                                                   2
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 65 of 87 PageID #: 3378
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

[1c] wherein: the flexible conductive     In the ’311 Accused Instrumentalities, the flexible conductive material of the drive or sense
material of the drive or sense elec-      electrodes comprises first and second conductive lines that electrically contact one another at
trodes comprises first and second con-    an intersection to form a mesh grid. For example, in the Samsung Galaxy S9 the drive or
ductive lines that electrically contact   sense electrodes are made from flexible metal mesh. This flexible metal mesh includes
one another at an intersection to form    conductive metal lines that physically intersect (and thus electrically contact) to form a mesh
a mesh grid; and                          grid:




                                                                    3
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 66 of 87 PageID #: 3379
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

[1d] the substantially flexible sub-      In the ’311 Accused Instrumentalities, the substantially flexible substrate and the touch sensor
strate and the touch sensor are config-   are configured to wrap around one or more edges of a display. For example, in the Samsung
ured to wrap around one or more           Galaxy S9 the flexible metal touch sensor layer and the flexible OLED panel substrate wrap
edges of a display.                       around the edge of the phone display:




                                                                    4
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 67 of 87 PageID #: 3380
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

2. The apparatus of claim 1, wherein     In the ’311 Accused Instrumentalities, the touch sensor further comprises tracking disposed
the touch sensor further comprises       on the substantially flexible substrate configured to provide drive or sense connections to or
tracking disposed on the substantially   from the drive or sense electrodes and configured to bend with the substantially flexible sub-
flexible substrate configured to pro-    strate. For example, the Samsung Galaxy S9 contains tracking disposed on the substantially
vide drive or sense connections to or    flexible substrate, which provides drive or sense connections to or from the drive or sense
from the drive or sense electrodes and   electrodes:
configured to bend with the substan-
tially flexible substrate.                                   tracking




                                                                   connections




                                                                                                       drive or sense electrodes




                                                                    5
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 68 of 87 PageID #: 3381
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                    ’311 Accused Instrumentalities

4. The apparatus of claim 1, wherein         In the ’311 Accused Instrumentalities, the touch sensor comprises a single-layer configuration
the touch sensor comprises:                  with drive and sense electrodes disposed only on a first surface of the substantially flexible
a single-layer configuration with drive      substrate; or a two-layer configuration with drive electrodes disposed on the first surface of
and sense electrodes disposed only on        the substantially flexible substrate and sense electrodes disposed on a second surface of the
a first surface of the substantially flex-   substrate opposite the first surface. For example, the Samsung Galaxy S9 comprises a single-
ible substrate; or                           layer configuration with drive and sense electrodes disposed only on a first surface of the
a two-layer configuration with drive         substantially flexible substrate:
electrodes disposed on the first surface
of the substantially flexible substrate
and sense electrodes disposed on a
second surface of the substrate oppo-
site the first surface.




                                                                       6
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 69 of 87 PageID #: 3382
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                 ’311 Accused Instrumentalities

5. The apparatus of claim 1, wherein    In the ’311 Accused Instrumentalities, the touch sensor is a mutual-capacitance touch sensor
the touch sensor is a mutual-capaci-    or a self-capacitance touch sensor. For example, the Samsung Galaxy S9 comprises a mutual-
tance touch sensor or a self-capaci-    capacitance touch sensor:
tance touch sensor.




                                                                  7
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 70 of 87 PageID #: 3383
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

6. The apparatus of claim 1, wherein     In the ’311 Accused Instrumentalities, the touch sensor further comprises electrically-isolated
the touch sensor further comprises       structures made of conductive material comprising a conductive mesh. For example, in the
electrically-isolated structures made    Samsung Galaxy S9 the drive or sense electrodes are made from flexible metal mesh. This
of conductive material comprising a      flexible metal mesh includes electrically-isolated conductive metal lines that physically
conductive mesh.                         intersect (and thus electrically contact) to form a mesh grid:




7. A device comprising:                  To the extent the preamble is deemed limiting, the ’311 Accused Instrumentalities are or
                                         contain a device comprising the elements of claim 1, for example as set forth below.




                                                                   8
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 71 of 87 PageID #: 3384
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                         ’311 Accused Instrumentalities

[7a] a substantially flexible substrate;   The ’311 Accused Instrumentalities comprise a substantially flexible substrate. For example,
                                           the Samsung Galaxy S9 contains a flexible Organic Light Emitting Diode (OLED) panel that
                                           includes a substantially flexible substrate:




                                                                      Top Glass



                                                                       OCA
                                                                     Polarizer




                                                                    Touch Sensor


                                                                    OLED Layers
                                                                                                                    flexible substrate




                                                                     9
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 72 of 87 PageID #: 3385
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

[7b] a touch sensor disposed on the      The ’311 Accused Instrumentalities comprise a touch sensor disposed on the substantially
substantially flexible substrate, the    flexible substrate, the touch sensor comprising a plurality of capacitive nodes formed from
touch sensor comprising a plurality of   drive or sense electrodes made of flexible conductive material configured to bend with the
capacitive nodes formed from drive or    substantially flexible substrate. For example, the Samsung Galaxy S9 contains a touch sensor
sense electrodes made of flexible con-   layered on top of the flexible OLED panel. The touch sensor includes drive or sense
ductive material configured to bend      electrodes (the mesh grid illustrated below) made from flexible, conductive metal, configured
with the substantially flexible sub-     to bend with the flexible OLED panel:
strate,




                                                                  10
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 73 of 87 PageID #: 3386
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

[7c] wherein: the flexible conductive     In the ’311 Accused Instrumentalitie,s the flexible conductive material of the drive or sense
material of the drive or sense elec-      electrodes comprises first and second conductive lines that electrically contact one another at
trodes comprises first and second con-    an intersection to form a mesh grid. For example, in the Samsung Galaxy S9 the drive or
ductive lines that electrically contact   sense electrodes are made from flexible metal mesh. This flexible metal mesh includes
one another at an intersection to form    conductive metal lines that physically intersect (and thus electrically contact) to form a mesh
a mesh grid;                              grid:




                                                                   11
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 74 of 87 PageID #: 3387
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

[7d] the substantially flexible sub-      In the ’311 Accused Instrumentalities, the substantially flexible substrate and the touch sensor
strate and the touch sensor are config-   are configured to wrap around one or more edges of a display. For example, in the Samsung
ured to wrap around one or more           Galaxy S9 the flexible metal touch sensor layer and the flexible OLED panel substrate wrap
edges of a display; and                   around the edge of the phone display:




                                                                    12
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 75 of 87 PageID #: 3388
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

[7e] one or more computer-readable       The ’311 Accused Instrumentalities comprise one or more computer-readable non-transitory
non-transitory storage media embod-      storage media embodying logic that is configured when executed to control the touch sensor.
ying logic that is configured when ex-   For example, the Samsung Galaxy S9 contains internal flash storage:
ecuted to control the touch sensor.




                                         On information and belief, logic that is configured when executed to control the touch sen-
                                         sor is stored in the ’311 Accused Instrumentalities on one or more computer-readable non-
                                         transitory storage media, such as this internal flash storage.




                                                                  13
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 76 of 87 PageID #: 3389
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

8. The device of claim 7, wherein the     In the ’311 Accused Instrumentalities, the touch sensor further comprises tracking disposed
touch sensor further comprises track-     on the substantially flexible substrate configured to provide drive or sense connections to or
ing disposed on the substantially flex-   from the drive or sense electrodes and configured to bend with the substantially flexible sub-
ible substrate configured to provide      strate. For example, the Samsung Galaxy S9 contains tracking disposed on the substantially
drive or sense connections to or from     flexible substrate, which provides drive or sense connections to or from the drive or sense
the drive or sense electrodes and con-    electrodes:
figured to bend with the substantially
flexible substrate.                              tracking




                                                       connections




                                                                                        drive or sense electrodes




                                                                     14
                 Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 77 of 87 PageID #: 3390
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                    ’311 Accused Instrumentalities

10. The device of claim 7, wherein           In the ’311 Accused Instrumentalities, the touch sensor comprises a single-layer configuration
the touch sensor comprises:                  with drive and sense electrodes disposed only on a first surface of the substantially flexible
a single-layer configuration with drive      substrate; or a two-layer configuration with drive electrodes disposed on the first surface of
and sense electrodes disposed only on        the substantially flexible substrate and sense electrodes disposed on a second surface of the
a first surface of the substantially flex-   substrate opposite the first surface. For example, the Samsung Galaxy S9 comprises a single-
ible substrate; or                           layer configuration with drive and sense electrodes disposed only on a first surface of the
a two-layer configuration with drive         substantially flexible substrate:
electrodes disposed on the first surface
of the substantially flexible substrate
and sense electrodes disposed on a
second surface of the substrate oppo-
site the first surface.




                                                                      15
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 78 of 87 PageID #: 3391
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                 ’311 Accused Instrumentalities

11. The device of claim 7, wherein      In the ’311 Accused Instrumentalities, the touch sensor is a mutual-capacitance touch sensor
the touch sensor is a mutual-capaci-    or a self-capacitance touch sensor. For example, the Samsung Galaxy S9 comprises a mutual-
tance touch sensor or a self-capaci-    capacitance touch sensor:
tance touch sensor.




                                                                 16
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 79 of 87 PageID #: 3392
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

12. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the touch sensor further comprises electrically-isolated
the touch sensor further comprises       structures made of conductive material comprising a conductive mesh. For example, in the
electrically-isolated structures made    Samsung Galaxy S9 the drive or sense electrodes are made from flexible metal mesh. This
of conductive material comprising a      flexible metal mesh includes electrically-isolated conductive metal lines that physically
conductive mesh.                         intersect (and thus electrically contact) to form a mesh grid:




                                                                  17
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 80 of 87 PageID #: 3393
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

13. The apparatus of claim 1,             In the ’311 Accused Instrumentalities, the first and second conductive lines are substantially
wherein the first and second conduc-      orthogonal to one another. For example, in the Samsung Galaxy S9 the first and second
tive lines are substantially orthogonal   conductive lines are substantially orthogonal to one another:
to one another.




                                                                   18
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 81 of 87 PageID #: 3394
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                  ’311 Accused Instrumentalities

15. The apparatus of claim 1,           In the ’311 Accused Instrumentalities, the first and second conductive lines are made of fine
wherein the first and second conduc-    lines of metal having a thickness of approximately 5 micrometers or less and a width of ap-
tive lines are made of fine lines of    proximately 10 micrometers or less. For example, in the Samsung Galaxy S9 the first and
metal having a thickness of approxi-    second conductive lines are made of fine lines of metal having a thickness of approximately
mately 5 micrometers or less and a      5 micrometers or less and a width of approximately 10 micrometers or less:
width of approximately 10 microme-
ters or less.
                                                                  first and second con-
                                                                        ductive lines                           thickness < 5um




                                                                                                  scale = 6um




                                                                 19
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 82 of 87 PageID #: 3395
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’311 Accused Instrumentalities

                                                                 first and second con-
                                                                       ductive lines




                                                                                               width < 10um




                                                                                                   scale = 6um




                                                      20
               Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 83 of 87 PageID #: 3396
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

16. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the first and second conductive lines are substantially
the first and second conductive lines    orthogonal to one another. For example, in the Samsung Galaxy S9 the first and second
are substantially orthogonal to one      conductive lines are substantially orthogonal to one another:
another.




                                                                  21
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 84 of 87 PageID #: 3397
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

18. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the first and second conductive lines are made of fine
the first and second conductive lines    lines of metal having a thickness of approximately 5 micrometers or less and a width of ap-
are made of fine lines of metal having   proximately 10 micrometers or less. For example, in the Samsung Galaxy S9 the first and
a thickness of approximately 5 mi-       second conductive lines are made of fine lines of metal having a thickness of approximately
crometers or less and a width of ap-     5 micrometers or less and a width of approximately 10 micrometers or less:
proximately 10 micrometers or less.

                                                                   first and second con-
                                                                         ductive lines                           thickness < 5um




                                                                                                   scale = 6um




                                                                  22
   Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 85 of 87 PageID #: 3398
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                  ’311 Accused Instrumentalities

                                                    first and second con-
                                                          ductive lines




                                                                               width < 10um




                                                                                   scale = 6um




                                                      23
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 86 of 87 PageID #: 3399
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                      ’311 Accused Instrumentalities

19. The apparatus of claim 1, where-       In the ’311 Accused Instrumentalities, the first and second conductive lines of the flexible
in the first and second conductive         conductive material of the drive or sense electrodes is wider at the one or more edges of the
lines of the flexible conductive mate-     display. For example, in the Samsung Galaxy S9, the first and second conductive lines of the
rial of the drive or sense electrodes is   flexible conductive material of the drive or sense electrodes is wider at the one or more edges
wider at the one or more edges of the      of the display, including at the edge shown below:
display.


                                                                                                                 at the edge of the
                                                                                                                       display

                                                      first conductive line
                                                                                               is wider




                                                                                              is wider


                                                                     second conductive line




                                                                        24
                Case 2:19-cv-00152-JRG Document 117-1 Filed 06/19/20 Page 87 of 87 PageID #: 3400
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                     ’311 Accused Instrumentalities

20. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the first and second conductive lines of the flexible
the first and second conductive lines    conductive material of the drive or sense electrodes is wider at the one or more edges of the
of the flexible conductive material of   display. For example, in the Samsung Galaxy S9, the first and second conductive lines of the
the drive or sense electrodes is wider   flexible conductive material of the drive or sense electrodes is wider at the one or more edges
at the one or more edges of the dis-     of the display, including at the edge shown below:
play.


                                                                                                               at the edge of the
                                                                                                                     display

                                                    first conductive line
                                                                                             is wider




                                                                                            is wider


                                                                   second conductive line




                                                                      25
